          Case 1:19-cr-00082-DAD-BAM Document 102 Filed 01/15/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 19-CR-00082-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   IFEANYI VINCENT NTUKOGU                            DATE: January 27, 2021
     AND KELO WHITE                                     TIME: 1:00 p.m.
15                                                      COURT: Hon. Barbara A. McAuliffe
                                  Defendants.
16

17
                                                 STIPULATION
18
            1.     By previous order, this matter was set for status conference on January 27, 2021.
19
            2.     By this stipulation, defendants now move to continue the status conference until May 26,
20
     2021, and to exclude time between January 27, 2021, and May 26, 2021, under Local Code T4.
21
            3.     The parties agree and stipulate, and request that the Court find the following:
22
                   a)      The government has either produced directly and/or made available for inspection
23
            by counsel all discovery in this case.
24
                   b)      Counsel for defendants desire additional time conduct its investigation and
25
            research related to the charges and to complete a review of the discovery. Some of the discovery
26
            made available to the defendants is stored at the FBI office. These items include prescriptions,
27
            documents and other items seized during business and residential searches, and electronic
28
            evidence. Due to the coronavirus, counsel for defendants need additional time to review the

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00082-DAD-BAM Document 102 Filed 01/15/21 Page 2 of 3


 1          evidence maintained by the FBI. Additionally, counsel for defendants will use this time to

 2          prepare and file any pretrial motions and otherwise prepare for trial as the parties have agreed to

 3          request a trial date if the case is not resolved prior to the next status conference. Thus, the

 4          additional time requested will also permit defense counsel to consult with their respective clients

 5          after a complete review of the evidence in the government’s possession, as well as discuss

 6          potential resolutions.

 7                 c)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 d)      The government does not object to the continuance.

11                 e)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of January 27, 2021 to May 26, 2021,

16          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17          because it results from a continuance granted by the Court at defendant’s request on the basis of

18          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19          of the public and the defendant in a speedy trial.

20 ///

21
     ///
22
     ///
23
     ///
24

25 ///

26 ///

27

28

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00082-DAD-BAM Document 102 Filed 01/15/21 Page 3 of 3


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 15, 2021                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ MELANIE L. ALSWORTH
 9                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
10

11
     Dated: January 15, 2021                                 /s/ DAN BACON
12                                                           DAN BACON
13                                                           ROGER NUTTALL
                                                             Counsel for Defendant
14                                                           IFEANYI VINCENT
                                                             NTUKOGU
15

16   Dated: January 15, 2021                                 /s/ ROGER BONAKDAR
                                                             ROGER BONAKDAR
17                                                           Counsel for Defendant
                                                             KELO WHITE
18

19
20                                                   ORDER
21          IT IS SO ORDERED that the status conference is continued from January 27, 2021, to May 26,
22 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

23 U.S.C.§ 3161(h)(7)(A), B(iv).

24 IT IS SO ORDERED.

25
        Dated:    January 15, 2021                             /s/ Barbara   A. McAuliffe           _
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
